Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The Amendment filed 9/9/21 has been entered. Claims 1-17 are pending in the application, of which claims 13-17 are new. In light of the Examiner’s Amendments (below), the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 are moot.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Brown on 12/10/21.

Claims 1 and 12 in the application have been amended as follows: 

1. A method for treating a subterranean formation penetrated by a wellbore, the method comprising: 	injecting a cement slurry having a slurry viscosity into the wellbore, the slurry comprising:  		an aqueous base fluid having an aqueous base fluid viscosity;  		a cement; and  		a plurality of cellulose nanofibers having a surface packed with a plurality of hydroxyl groups dispersed in the aqueous base fluid,  	 	
	modifying or converting the plurality of hydroxyl groups with sulfate or phosphate ester groups and/or so that the cellulose nanofibers are initially inactive, wherein [[and ]]the cellulose nanofibers do not increase the slurry viscosity or the aqueous base fluid viscosity more than about 1.05 times;  	activating said cellulose nanofibers via a trigger to increase yield stress of the cement slurry and/or the slurry viscosity[[;]], wherein a density of the cement slurry does not exceed 15 Ib/gal; and  	setting the cement slurry


12. A method for treating a subterranean formation penetrated by a wellbore, the method comprising:
	injecting a cement slurry having a slurry viscosity into the wellbore, the slurry comprising:
		an aqueous base fluid having an aqueous base fluid viscosity;
		a cement; and
	a plurality of cellulose nanofibers having a surface packed with a plurality of hydroxyl groups dispersed in the aqueous base fluid,
	modifying or converting the plurality of hydroxyl groups with sulfate or phosphate ester groups and/or so that the cellulose nanofibers are initially inactive, wherein [[and ]]an initial addition of the plurality of cellulose nanofibers to the aqueous fluid does not raise a viscosity of the cement slurry by more than 1.05 times;
	activating said cellulose nanofibers by reaching a target treatment zone, [[a ]]temperature or [[a ]]shear rate, wherein [[and ]]the cellulose nanofibers form a single-phase colloidal suspension; and
	setting the cement slurry.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach the combination of key limitations instantly claimed. More specifically, the closest prior art fails to teach injecting a cement slurry comprising cellulose nanofibers having a surface packed with hydroxyl groups, modifying the hydroxyl groups with sulfate or phosphate ester groups and/or by carboxylation so that the cellulose nanofibers are initially inactive, wherein the cellulose nanofibers do not increase the viscosity by a specific limiting amount, activating the cellulose nanofibers via a trigger, and setting the cement slurry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674